
	
		III
		112th CONGRESS
		1st Session
		S. RES. 348
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2011
			Ms. Snowe submitted the
			 following resolution; which was referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Secretary of the Treasury should take actions to increase the transparency and
		  accountability of the Small Business Lending Fund Program.
	
	
		Whereas the Government Accountability Office published a
			 report in December 2011 entitled Small Business Lending Fund: Additional
			 Actions Needed to Improve Transparency and Accountability (GAO–12–183)
			 (referred to in this preamble as the GAO Report);
		Whereas the GAO Report highlighted that Federal
			 government internal control standards state that management should ensure that
			 the agency has adequate means of communicating with and obtaining information
			 from external stakeholders when such information could have a significant
			 impact on the agency’s achieving its goals.;
		Whereas the GAO Report found that the Secretary of the
			 Treasury’s lack of clarity in explaining program requirements and
			 decisions created confusion among applicants;
		Whereas the GAO Report expressed the following:
			 Internal control standards for the federal government state that
			 internal control activities are a major part of efficiently and effectively
			 managing a program. Control activities, such as (1) proper execution of
			 transactions and events, (2) accurate and timely recording of transactions and
			 events, (3) and establishing and reviewing performance measures, are an
			 integral part of an agency’s planning, implementing, reviewing, and
			 accountability for stewardship of government resources and achieving effective
			 results. Establishing performance measures and developing a process for
			 monitoring participating financial institutions will be critical to identifying
			 and addressing any potential problems in these institutions’ compliance with
			 program requirements. Until Treasury finalizes its plans for monitoring
			 compliance and assessing impact in a timely manner, it will not be positioned
			 to anticipate and manage payment problems and other program
			 risks.;
		Whereas the GAO Report concluded that the Secretary of the
			 Treasury has not finalized plans for assessing the impact of the Small Business
			 Lending Fund Program on small business lending or procedures for monitoring
			 recipients for compliance with requirements of the Small Business Lending Fund
			 Program; and
		Whereas the GAO Report concluded that, until the Secretary
			 of the Treasury finalizes plans for monitoring compliance with and assessing
			 the impact of the Small Business Lending Fund Program in a timely manner, the
			 Secretary will not be positioned to anticipate and manage payment problems and
			 other program risks: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that, as recommended by the Comptroller General of the United States in the
			 December 2011 report entitled Small Business Lending Fund: Additional
			 Actions Needed to Improve Transparency and Accountability
			 (GAO–12–183)—
			(1)to promote
			 transparency and improve communication with participants in the Small Business
			 Lending Fund Program and other interested stakeholders, such as Congress and
			 the appropriate Federal banking agencies (as defined in section 3(q) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(q)), the Secretary of the
			 Treasury should apply lessons learned from the application review phase of the
			 Small Business Lending Fund Program to help improve the communication strategy
			 of the Secretary; and
			(2)to enhance the
			 transparency and accountability of the Small Business Lending Fund Program, the
			 Secretary of the Treasury should finalize—
				(A)procedures for
			 monitoring participants in the Small Business Lending Fund Program, including
			 procedures to ensure that the Secretary is receiving accurate information on
			 small business lending by such participants; and
				(B)plans for
			 assessing the performance of the Small Business Lending Fund Program, including
			 measures that can isolate the impact of Small Business Lending Fund Program
			 from other factors that affect small business lending.
				
